Exhibit 10.1

SERVICE AGREEMENT

between

Dialogic, Inc.

and

Nick Jensen



--------------------------------------------------------------------------------

CONTENT

 

1    Commencement of Employment    3 2    Duties and Responsibilities    3 3   
Place of Work    4 4    Working Hours    4 5    Base Salary    4 6    Pension   
5 7    Bonus    5 8    Share Based Incentives    5 9    Special Benefits    5 10
   Holidays etc.    6 11    Sickness    6 12    Interests in other Businesses   
6 13    Confidentiality    7 14    Intellectual Property Rights    7 15   
Termination and Retirement    8 16    Severance Pay    8 17    Termination for
Breach    9 18    IT Security    9 19    Company Policies and Guidelines    9 20
   Acceptance of Gifts    9 21    Travels and Entertainment    10 22   
Deductions from Wages    10 23    Miscellaneous    10 24    Choice of Law and
Venue    10

 

2



--------------------------------------------------------------------------------

This service agreement (the “Agreement”) is entered to be effective as of
October 1, 2010:

Dialogic, Inc.

926 Rock Avenue

San Jose, California 95131

USA

(the “Company”)

and

Mr. Nick Jensen

C/O Dialogic Inc.

926 Rock Avenue

San Jose, California 95131

(the “CEO”)

WHEREAS: The Company wishes to employ the CEO and the CEO wishes to undertake
such employment.

NOW, IT IS HEREBY AGREED AS FOLLOWS:

 

1 Commencement of Employment

 

1.1 The CEO has since October 1, 2010 served the Company as the Company’s Chief
Executive Officer.

 

1.2 This Agreement replaces all previous agreements regarding the CEO’s
employment with the Company whether written or verbal, including the existing
Service Agreement of 28 September 2006 as amended thereafter, which is of no
further force and effect. This agreement shall have an initial term ending on
December 31, 2012 after which it may be renewed with the written agreement of
both parties.

 

2 Duties and Responsibilities

 

3



--------------------------------------------------------------------------------

 

2.1 The CEO shall be responsible for the day-to-day management of the Company
and its subsidiaries from time to time as directed by the Board of Directors and
subject to the instructions and guidelines laid down by the Board of Directors.

 

2.2 The CEO shall perform his duties in accordance with applicable US law as
well as in accordance with the Company’s Articles of Association, and in
accordance with such general and specific directions and instructions given to
him by the Board of Directors.

 

2.3 The CEO agrees to use his best efforts to promote the interests of the
Company and to discharge faithfully, diligently and to the best of his ability
the responsibilities and duties of the employment.

 

3 Place of Work

 

3.1 The CEO shall perform the services from the Company’s address from time to
time, presently at 926 Rock Avenue, San Jose, California 95131, USA. The CEO is,
however, entitled to work from home provided that working from home is
compatible with the operations of the Company.

 

3.2 The CEO acknowledges and accepts that extensive travelling will be required
all over the world.

 

4 Working Hours

 

4.1 The CEO undertakes to apply his full working capacity in the performance of
the duties assigned to him by the Company.

 

4.2 The CEO shall be obliged to work a minimum of 37 hours (excluding lunch) per
week. The CEO will be required and agrees to work such additional hours as are
necessary to fulfil his responsibilities. The agreed remuneration includes
payment for such additional work.

 

5 Base Salary

 

5.1 The annual gross base salary shall be $500K CAD], which shall be payable
monthly in arrears by 1/12 no later than on the last business day of each month.

 

5.2 The base salary shall be subject to review once a year in January, the first
time in January 2012, with the adjustment, if any, to be effective from
1 January of the said year.

 

5.3

Upon request of the Company, the CEO shall be under an obligation to undertake
directorships and/or offices in the Company’s subsidiaries and Companies in
which

 

4



--------------------------------------------------------------------------------

 

the Company holds an interest. Any payment for such directorships/offices shall
be set off in the CEO’s base salary. If the CEO’s employment is terminated, the
CEO shall, upon the Company’s request, immediately and irrespective of whether
the CEO’s notice period has expired, vacate any directorships/offices, and if so
required by the Company he shall sign letters of resignation to facilitate the
CEO vacating the said directorships/offices.

 

6 Pension

 

6.1 The CEO is not covered by any pension scheme established by the Company.

 

7 Bonus

 

7.1 The CEO shall be entitled to an annual discretionary bonus to be decided by
the Board of Directors with a target of 100 percent of the CEO’s base salary.

 

7.2 Normally, the bonus will be paid out with the salary the month after the
Company’s accounts have been approved by the shareholders.

 

8 Share Based Incentives

 

8.1 To the extent that the Company establishes a stock option or similar scheme,
the CEO shall be eligible for participation in such a scheme. The terms and
conditions of the scheme shall be determined by the Board of Directors and set
out in a separate document.

 

9 Special Benefits

 

9.1 The Company shall for work purposes place a laptop at the CEO’s disposal.

 

9.2 The Company shall pay for the subscription and reasonable operating costs of
a mobile phone, fixed line telephone at home, mobile broadband and internet
connection at home.

 

9.3 Upon notice of termination of the employment - for whatever reason - the
Company may decide that the said special benefits shall no longer be provided,
and throughout the notice period no compensation shall be paid. The CEO cannot
exercise any lien on the special benefits or other items belonging to the
Company for any claim against the Company.

 

9.4 Any tax consequences for the CEO of the above-mentioned special benefits
shall be of no concern to the Company.

 

5



--------------------------------------------------------------------------------

10 Holidays etc.

 

10.1 In addition to statutory Danish national holidays, the CEO shall be
entitled holidays and vacation in accordance with Company’s standard policies.
The Danish Holiday Act (in Danish: ferieloven) shall not apply to the CEO.

 

10.2 The CEO shall take his holidays with due regard to the needs of the Company
and the continuity of the business. The CEO shall notify the Board of Directors
and the SVP of Human Resources in advance of his holidays.

 

10.3 The CEO shall take his annual holidays within the calendar year in question
and any holidays not taken cannot be transferred to the subsequent calendar
year. No holiday pay is payable to the CEO neither in connection with the annual
holidays nor upon the termination of the CEO’s employment irrespective of
whether the CEOs has been able to take his holidays prior to termination of the
employment.

 

11 Sickness

 

11.1 The CEO is entitled to receive his normal salary during any period of
sickness.

 

11.2 The Company shall be entitled to terminate the employment giving three
month’s notice to expire at the end of a month, in the event that during a
period of 12 consecutive months the CEO has received salary during sickness for
a total of 120 days.

 

12 Interests in other Businesses

 

12.1 The CEO may only with the prior written consent of the Company in each
individual case, be a partner, active or passive, in any other business,
undertake any paid or unpaid offices or employment, or be engaged or financially
interested in any other business activity. The consent of the Company may entail
time constraints and/or other limitations.

 

12.2 Notwithstanding Clause 12.1, the CEO may without the written consent of the
Company make portfolio investments in listed companies and other normal
portfolio investments provided that such investments are not made in competitors
of the Company and provided that such investments do not involve any liability
in excess of the amount invested.

 

6



--------------------------------------------------------------------------------

13 Confidentiality

 

13.1 The CEO shall not (neither during the term of this Agreement nor any time
thereafter) disclose any confidential information of the Company including but
not limited to, technical processes and know-how, intellectual property rights,
employee, customer and supplier files and information, project information and
investments plans, and communications regarding the Company, to any person other
than designated employees, shareholders and board members of the Company, and
all such information, either in electronic, printed or verbal form will remain
the property of the Company and shall not be used by the CEO (neither during the
term of this Agreement nor at any time thereafter) for his own purpose or for
any purposes other than those of the Company. In relation to the foregoing, the
term “confidential information” shall not include any information which at the
time of disclosure was already generally available to and known by the public
(other than as a result of its disclosure by the CEO in breach of his
obligations herein).

 

13.2 If the CEO is required by applicable law, regulation or legal process to
disclose any confidential information of the Company, the CEO shall notify the
Company promptly so that, if practicable, the Company may seek to protect its
interests, including a request for a hearing in chambers in connection with
legal proceedings, or at the Company’s sole reasonable discretion, waive
compliance with the terms of this Clause. In the event that no such hearing or
other similar remedy is obtained, or if the Company waives compliance with the
terms of this Clause, the CEO shall furnish only such portion of the
confidential information which the CEO is advised by counsel is legally
required.

 

13.3 Upon termination of this Agreement - for whatever reason - the CEO shall
without undue delay return to the Company any papers, files, records or material
in the CEO’s possession relating to the Company. The CEO may not exercise any
lien on any such material.

 

14 Intellectual Property Rights

 

14.1 Ownership of and any right of exploitation to inventions, methods,
know-how, patents, trademarks, texts, concepts, computer programmes, pictures,
illustrations, drawings, designs, models, prototypes, formula, graphic images,
concepts and other intellectual property rights (jointly referred to as
“Rights”) that the CEO has developed, may develop or may participate in
developing (whether alone or jointly with others) during the term of this
Agreement, shall be conferred upon the Company without separate remuneration.

 

14.2 The Rights are conferred upon the Company regardless of whether the Rights
were developed outside normal working hours for the Company, or whether the
Rights were developed at the Company’s premises or elsewhere.

 

7



--------------------------------------------------------------------------------

 

14.3 The CEO must immediately inform the Company in the event that Rights have
been or can be expected to be fully or partly developed by the CEO.

 

14.4 The CEO undertakes (without separate remuneration) to provide the Company
with every reasonable assistance in protecting, using and improving its Rights,
including - but not limited to - signing all declarations, documents and permits
and disclose all such information that the Company may regard as necessary or
desirable for the purpose of (i) transferring, registering or obtaining the
Rights in the name of the Company, and (ii) ensuring that the Company can obtain
patent, utility, design, copyright or trademark protection anywhere in the
world.

 

14.5 Transfer to the Company of copyrights in copyright protected material,
products, etc. (jointly referred to as the “Material”) confers upon the Company
an exclusive right to use the Material indefinitely in any way and in any form,
all over the world and without restrictions. Moreover, the Company is entitled
to make changes to the Material and to transfer fully or partly the copyright to
others.

 

15 Termination and Retirement

 

15.1 This Agreement may be terminated by either party with six (6) months’
written notice. Notice must be given to expire at the end of a month.

 

15.2 The employment shall terminate without further notice at the end of the
month in which the CEO attains the retirement age set out (from time to time) in
the Danish Act on Discrimination on the Labour Market (in Danish:
forskelsbehandlingsloven), presently seventy (70) years.

 

16 Severance Pay

 

16.1 If the Company terminates this Agreement and the CEO has not given just
cause for such termination, or if the CEO has terminated the employment and the
Company’s failure to meet its obligations has provided just cause for such
termination, the CEO is entitled to a severance pay equal to eighteen
(18) months’ base salary.

 

16.2 The severance pay shall be paid together with the CEO’s last salary. The
severance pay does not generate other salary components.

 

8



--------------------------------------------------------------------------------

17 Termination for Breach

 

17.1 In the event that the Company or the CEO commits a material breach of their
respective obligations under this Agreement or the conditions precedent to the
conclusion hereof, the Agreement may be terminated without notice (in Danish:
ophævelse).

 

17.2 The party in breach of its obligations shall be liable to indemnify the
other party for any loss suffered as a result of the breach.

 

18 IT Security

 

18.1 To the extent the Company deems it necessary for security reasons, for the
operation of its systems and/or to ensure compliance with Company policies, the
Company shall be entitled to log, read, print, copy, use and (re)produce any use
of the Company’s IT facilities, including e-mails etc. sent or received by the
CEO and files which the CEO has created, deleted, amended etc., regardless of
whether these are marked “private” or similar. The Company is entitled to
establish any kind of surveillance of its IT-facilities and/or measures for the
protection hereof e.g. by way of “firewalls”.

 

19 Company Policies and Guidelines

 

19.1 The CEO is obliged to comply with the policies and guidelines which the
Company has established and which have been made available to the CEO, including
without limitation, all Company policies regarding Code of Conduct and Ethics,
Whistleblower Policies, Improper Influence of Foreign Officials and all policies
regarding trading in Company stock as well as the Company’s standard proprietary
information and invention agreement. The CEO is obliged to keep himself
up-to-date of any changes to the policies and guidelines.

 

19.2 Failure to comply with the Company’s policies and guidelines may have
adverse consequences for the CEO’s employment.

 

20 Acceptance of Gifts

 

20.1 The CEO may not without the prior written consent of the Company accept any
personal gift of whatever kind from any customer or supplier of the Company or
any prospective customer or supplier of the Company. Exemptions from these
provisions are minor gifts etc. such as wine gifts and similar presented at
receptions and the like, and invitations for usual events such as football
matches, client seminars etc.

 

9



--------------------------------------------------------------------------------

21 Travels and Entertainment

 

21.1 Reasonable expenses properly incurred by the CEO and incurred in accordance
with the Company’s standards for travels and entertainment shall be reimbursed
by the Company upon presentation of invoices/receipts according to the Company’s
rules in force from time to time.

 

22 Deductions from Wages

 

22.1 The Company shall be entitled to deduct from the CEO’s remuneration any and
all sums the CEO may owe to the Company for, including but not limited to, the
amount of any loan made by the Company to the CEO, any remuneration or expenses
paid by the Company but subsequently disallowed by the Company.

 

23 Miscellaneous

 

23.1 The CEO shall keep the Company informed of his home address. Any notice of
termination sent by the Company to the CEO to the last address provided by the
CEO shall be deemed a legal and valid notice of termination.

 

23.2 The Danish Salaried Employees Act (in Danish: funktionærloven) shall not
apply to the employment.

 

24 Choice of Law and Venue

 

24.1 Any dispute or claim arising out of or in connection with the CEO’s
employment with the Company, including any dispute regarding the breach,
termination or invalidity of the Agreement shall be settled by arbitration
arranged by The Danish Institute of Arbitration in accordance with the rules of
arbitration procedure adopted by The Danish Institute of Arbitration and in
force at the time when such proceedings are commenced.

The place of the arbitration shall be Copenhagen. The language of the
arbitration shall be English. The parties shall keep confidential that any
dispute has arisen in connection with the CEO’s employment with the Company,
that arbitration is pending as well as the outcome of such dispute whether in
the form of a settlement, final award or otherwise.

Notwithstanding the foregoing, without resorting to prior arbitration and in
addition to any other remedies provided by law, either party shall be entitled
to seek temporary and permanent injunctive relief against any threatened or
actual breach of this

 

10



--------------------------------------------------------------------------------

Agreement or the continuation of any such breach in any court of competent
jurisdiction.

--000--

IN WITNESS HEREOF, the parties have executed this Agreement, in two identical
copies each of which shall be deemed an original.

 

Parsippany, NJ      Copenhagen, Denmark December 30, 2010      December 30, 2010

On behalf of the Company:

 

/s/ Rosanne Sargent

    

/s/ Nick Jensen

Rosanne Sargent      Nick Jensen SVP Human Resources     

/s/ Eric Schlezinger

     Eric Schlezinger      EVP and General Counsel     

 

11